DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 12/22/21. Claims 1-16 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of of U.S. Patent No. 11,223,443 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 11,223,443, as follows:
Present application
US 11,223,443
1. A method performed by a transmitter in a communication system, the method comprising: identifying a first bit sequence to be encoded, the first bit sequence including an information bit sequence and cyclic redundancy check (CRC) bits for the information bit sequence; identifying a second bit sequence by encoding the first bit sequence with a polar code; identifying a third bit sequence by performing an interleaving on the second bit sequence based on an interleaving pattern; performing a rate matching on the third bit sequence by determining one of a repetition or a puncturing or a shortening as the rate matching, based on a length of the first bit sequence, a length of the second bit sequence, and a length of a rate matching output sequence; and obtaining the rate matching output sequence by performing the rate matching, wherein the interleaving pattern corresponds to {0, 1, 2, 4, 3, 5, 6, 7, 8, 16, 9, 17, 10, 18, 11, 19, 12, 20, 13, 21, 14, 22, 15, 23, 24, 25, 26, 28, 27, 29, 30, 31}. 2. The method of claim 1, wherein the third bit sequence includes a plurality of subblocks, of the second bit sequence, which are rearranged based on the interleaving pattern, and wherein a number of the plurality of subblocks is 32. 3. The method of claim 1, wherein the interleaving pattern is determined based on a partial order. 4. The method of claim 1, wherein the second bit sequence includes one or more bit, to be rated matched, set as 0. 5. The method of claim 1, wherein in case that the length of the rate matching output sequence is shorter than the length of the second bit sequence, one of the puncturing or the shortening is determined as the rate matching based on a code rate which is determined based on the length of the first bit sequence and the length of the rate matching output sequence, and wherein in case that the length of the rate matching output sequence is longer than the length of the second bit sequence, the repetition is determined as the rate matching. 6. The method of claim 1, wherein the performing the rate matching comprises: storing the third bit sequence in a circular buffer; and performing the puncturing of a former portion of bits in the third bit sequence, and wherein a length of the former portion of the bits is determined by subtracting the length of the rate matching output sequence from the length of the second bit sequence. 7. The method of claim 1, wherein the performing the rate matching comprises: storing the third bit sequence in a circular buffer; and performing the shortening of a latter portion of bits of the third bit sequence, and wherein a length of the latter portion of the bits is determined by subtracting the length of the rate matching output sequence from the length of the second bit sequence. 8. The method of claim 1, wherein the performing the rate matching comprises: storing the third bit sequence in a circular buffer; and performing the repetition of bits in the third bit sequence, and wherein a length of the bits to be repeated is determined by subtracting the length of the second bit sequence from the length of the rate matching output sequence. 9. An apparatus in a communication system, the apparatus comprising: a transceiver; and a controller coupled with the transceiver and configured to: identify a first bit sequence to be encoded, the first bit sequence including an information bit sequence and cyclic redundancy check (CRC) bits for the information bit sequence, identify a second bit sequence by encoding the first bit sequence with a polar code, identify a third bit sequence by performing an interleaving on the second bit sequence based on an interleaving pattern, perform a rate matching on the third bit sequence by determining one of a repetition or a puncturing or a shortening as the rate matching, based on a length of the first bit sequence, a length of the second bit sequence, and a length of a rate matching output sequence, and obtain the rate matching output sequence by performing the rate matching, wherein the interleaving pattern corresponds to {0, 1, 2, 4, 3, 5, 6, 7, 8, 16, 9, 17, 10, 18, 11, 19, 12, 20, 13, 21, 14, 22, 15, 23, 24, 25, 26, 28, 27, 29, 30, 31 }. 10. The apparatus of claim 9, wherein the third bit sequence includes a plurality of subblocks, of the second bit sequence, which are rearranged based on the interleaving pattern, and wherein a number of the plurality of subblocks is 32. 11. The apparatus of claim 9, wherein the interleaving pattern is determined based on a partial order. 12. The apparatus of claim 9, wherein the second bit sequence includes one or more bit, to be rated matched, set as 0. 13. The apparatus of claim 9, wherein in case that the length of the rate matching output sequence is shorter than the length of the second bit sequence, one of the puncturing or the shortening is determined as the rate matching based on a code rate which is determined based on the length of the first bit sequence and the length of the rate matching output sequence, and wherein in case that the length of the rate matching output sequence is longer than the length of the second bit sequence, the repetition is determined as the rate matching. 14. The apparatus of claim 9, wherein to perform the rate matching, the controller is further configured to: store the third bit sequence in a circular buffer, and perform the puncturing of a former portion of bits in the third bit sequence, and wherein a length of the former portion of the bits is determined by subtracting the length of the rate matching output sequence from the length of the second bit sequence. 15. The apparatus of claim 9, wherein to perform the rate matching, the controller is further configured to: store the third bit sequence in a circular buffer, and perform the shortening of a latter portion of bits of the third bit sequence, and wherein a length of the latter portion of the bits is determined by subtracting the length of the rate matching output sequence from the length of the second bit sequence. 16. The apparatus of claim 9, wherein to perform the rate matching, the controller is further configured to: store the third bit sequence in a circular buffer, and perform the repetition of bits in the third bit sequence, and wherein a length of the bits to be repeated is determined by subtracting the length of the second bit sequence from the length of the rate matching output sequence.
1. A method performed by a transmitter in a communication system, the method comprising: identifying a first bit sequence to be encoded; identifying a second bit sequence by encoding the first bit sequence with a polar code; and identifying a third bit sequence by performing an interleaving on the second bit sequence based on a interleaving pattern, wherein the interleaving pattern corresponds to {0, 1, 2, 4, 3, 5, 6, 7, 8, 16, 9, 17, 10, 18, 11, 19, 12, 20, 13, 21, 14, 22, 15, 23, 24, 25, 26, 28, 27, 29, 30, 31}.
2. The method of claim 1, further comprising: identifying a rate matching output sequence by performing a rate matching on the third bit sequence.
6. The method of claim 2, wherein the performing the rate matching comprises: determining one of a repetition or a puncturing or a shortening to be performed as the rate matching based on a length of the first bit sequence, a length of the second bit sequence, and a length of the rate matching output sequence.

3. The method of claim 1, wherein the third bit sequence includes a plurality of subblocks, of the second bit sequence, which are rearranged based on the interleaving pattern, and wherein a number of the plurality of subblocks is 32.
4. The method of claim 1, wherein the interleaving pattern is determined based on a partial order.
5. The method of claim 1, wherein the second bit sequence includes one or more bit, to be rated matched, set as 0.
7. The method of claim 6, wherein in case that the length of the rate matching output sequence is shorter than the length of the second bit sequence, one of the puncturing or the shortening is determined to be performed based on a code rate which is determined based on the length of the first bit sequence and the length of the rate matching output sequence, and wherein in case that the length of the rate matching output sequence is longer than the length of the second bit sequence, the repetition is determined to be performed.
8. The method of claim 2, wherein the identifying the rate matching output sequence comprises: storing the third bit sequence in a circular buffer; and performing a puncturing of a former portion of bits in the third bit sequence, and wherein a length of the former portion of the bits is determined by subtracting a length of the rate matching output sequence from a length of the second bit sequence.
9. The method of claim 2, wherein the identifying the rate matching output sequence comprises: storing the third bit sequence in a circular buffer; and performing a shortening of a latter portion of bits of the third bit sequence, and wherein a length of the latter portion of the bits is determined by subtracting a length of the rate matching output sequence from a length of the second bit sequence.
10. The method of claim 2, wherein the identifying the rate matching output sequence comprises: storing the third bit sequence in a circular buffer; and performing a repetition of bits in the third bit sequence, and wherein a length of the bits to be repeated is determined by subtracting a length of the second bit sequence from a length of the rate matching output sequence.
11. An apparatus for transmitting information using a polar code, the apparatus comprising: a transceiver; and at least one processor configured to: identify a second bit sequence by encoding a first bit sequence with the polar code, the first bit sequence comprising information to be transmitted, identify the second bit sequence into a plurality of sub-blocks, and perform an interleaving on the plurality of sub-blocks of the second bit sequence based on an interleaving pattern, wherein a number of the plurality of sub-blocks is 32, and wherein the interleaving pattern is {0, 1, 2, 4, 3, 5, 6, 7, 8, 16, 9, 17, 10, 18, 11, 19, 12, 20, 13, 21, 14, 22, 15, 23, 24, 25, 26, 28, 27, 29, 30, 31}.
12. An apparatus in a communication system, the apparatus comprising: a transceiver; and a controller coupled with the transceiver and configured to: identify a first bit sequence to be encoded, identify a second bit sequence by encoding the first bit sequence with a polar code, and identify a third bit sequence by performing an interleaving on the second bit sequence based on a interleaving pattern wherein the interleaving pattern corresponds to {0, 1, 2, 4, 3, 5, 6, 7, 8, 16, 9, 17, 10, 18, 11, 19, 12, 20, 13, 21, 14, 22, 15, 23, 24, 25, 26, 28, 27, 29, 30, 31}.
13. The apparatus of claim 12, wherein the controller is further configured to identify a rate matching output sequence by performing a rate matching on the third bit sequence.
14. The apparatus of claim 12, wherein the third bit sequence includes a plurality of subblocks, of the second bit sequence, which are rearranged based on the interleaving pattern, and wherein a number of the plurality of subblocks is 32.
15. The apparatus of claim 12, wherein the interleaving pattern is determined based on a partial order.
16. The apparatus of claim 12, wherein the second bit sequence includes one or more bit, to be rated matched, set as 0.
17. The apparatus of claim 13, wherein, to perform the rate matching, the controller is further configured to: determine one of a repetition or a puncturing or a shortening to be performed as the rate matching based on a length of the first bit sequence, a length of the second bit sequence, and a length of the rate matching output sequence.
18. The apparatus of claim 17, wherein in case that the length of the rate matching output sequence is shorter than the length of the second bit sequence, one of the puncturing or the shortening is determined to be performed based on a code rate which is determined based on the length of the first bit sequence and the length of the rate matching output sequence, and wherein in case that the length of the rate matching output sequence is longer than the length of the second bit sequence, the repetition is determined to be performed.
19. The apparatus of claim 13, wherein to identify the rate matching output sequence, the controller is further configured to: store the third bit sequence in a circular buffer, and perform a puncturing of a former portion of bits in the third bit sequence, and wherein a length of the former portion of the bits is determined by subtracting a length of the rate matching output sequence from a length of the second bit sequence.
20. The apparatus of claim 13, wherein to identify the rate matching output sequence, the controller is further configured to: store the third bit sequence in a circular buffer, and perform a shortening of a latter portion of bits of the third bit sequence, and wherein a length of the latter portion of the bits is determined by subtracting a length of the rate matching output sequence from a length of the second bit sequence.
21. The apparatus of claim 13, wherein to identify the rate matching output sequence, the controller is further configured to: store the third bit sequence in a circular buffer, and perform a repetition of bits in the third bit sequence, and wherein a length of the bits to be repeated is determined by subtracting a length of the second bit sequence from a length of the rate matching output sequence.
22. A method performed by a receiver in a communication system, the method comprising: identifying a plurality of values based on a received signal; performing a de-rate-matching on the plurality of values; performing a de-interleaving based on an interleaving pattern; and performing a decoding to obtain information bits using a polar code, wherein the interleaving pattern corresponds to {0, 1, 2, 4, 3, 5, 6, 7, 8, 16, 9, 17, 10, 18, 11, 19, 12, 20, 13, 21, 14, 22, 15, 23, 24, 25, 26, 28, 27, 29, 30, 31}.
23. An apparatus in a communication system, the apparatus comprising: a transceiver; and a controller coupled with the transceiver and configured to: identify a plurality of values based on a received signal, perform a de-rate-matching on the plurality of values, perform a de-interleaving based on an interleaving pattern, and perform a decoding to obtain information bits using a polar code, wherein the interleaving pattern corresponds to {0, 1, 2, 4, 3, 5, 6, 7, 8, 16, 9, 17, 10, 18, 11, 19, 12, 20, 13, 21, 14, 22, 15, 23, 24, 25, 26, 28, 27, 29, 30, 31}.




Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,742,350 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 10,742,350 B2, as follows:
Present application
US 10,742,350
1. A method performed by a transmitter in a communication system, the method comprising: identifying a first bit sequence to be encoded, the first bit sequence including an information bit sequence and cyclic redundancy check (CRC) bits for the information bit sequence; identifying a second bit sequence by encoding the first bit sequence with a polar code; identifying a third bit sequence by performing an interleaving on the second bit sequence based on an interleaving pattern; performing a rate matching on the third bit sequence by determining one of a repetition or a puncturing or a shortening as the rate matching, based on a length of the first bit sequence, a length of the second bit sequence, and a length of a rate matching output sequence; and obtaining the rate matching output sequence by performing the rate matching, wherein the interleaving pattern corresponds to {0, 1, 2, 4, 3, 5, 6, 7, 8, 16, 9, 17, 10, 18, 11, 19, 12, 20, 13, 21, 14, 22, 15, 23, 24, 25, 26, 28, 27, 29, 30, 31}. 2. The method of claim 1, wherein the third bit sequence includes a plurality of subblocks, of the second bit sequence, which are rearranged based on the interleaving pattern, and wherein a number of the plurality of subblocks is 32. 3. The method of claim 1, wherein the interleaving pattern is determined based on a partial order. 4. The method of claim 1, wherein the second bit sequence includes one or more bit, to be rated matched, set as 0. 5. The method of claim 1, wherein in case that the length of the rate matching output sequence is shorter than the length of the second bit sequence, one of the puncturing or the shortening is determined as the rate matching based on a code rate which is determined based on the length of the first bit sequence and the length of the rate matching output sequence, and wherein in case that the length of the rate matching output sequence is longer than the length of the second bit sequence, the repetition is determined as the rate matching. 6. The method of claim 1, wherein the performing the rate matching comprises: storing the third bit sequence in a circular buffer; and performing the puncturing of a former portion of bits in the third bit sequence, and wherein a length of the former portion of the bits is determined by subtracting the length of the rate matching output sequence from the length of the second bit sequence. 7. The method of claim 1, wherein the performing the rate matching comprises: storing the third bit sequence in a circular buffer; and performing the shortening of a latter portion of bits of the third bit sequence, and wherein a length of the latter portion of the bits is determined by subtracting the length of the rate matching output sequence from the length of the second bit sequence. 8. The method of claim 1, wherein the performing the rate matching comprises: storing the third bit sequence in a circular buffer; and performing the repetition of bits in the third bit sequence, and wherein a length of the bits to be repeated is determined by subtracting the length of the second bit sequence from the length of the rate matching output sequence. 9. An apparatus in a communication system, the apparatus comprising: a transceiver; and a controller coupled with the transceiver and configured to: identify a first bit sequence to be encoded, the first bit sequence including an information bit sequence and cyclic redundancy check (CRC) bits for the information bit sequence, identify a second bit sequence by encoding the first bit sequence with a polar code, identify a third bit sequence by performing an interleaving on the second bit sequence based on an interleaving pattern, perform a rate matching on the third bit sequence by determining one of a repetition or a puncturing or a shortening as the rate matching, based on a length of the first bit sequence, a length of the second bit sequence, and a length of a rate matching output sequence, and obtain the rate matching output sequence by performing the rate matching, wherein the interleaving pattern corresponds to {0, 1, 2, 4, 3, 5, 6, 7, 8, 16, 9, 17, 10, 18, 11, 19, 12, 20, 13, 21, 14, 22, 15, 23, 24, 25, 26, 28, 27, 29, 30, 31 }. 10. The apparatus of claim 9, wherein the third bit sequence includes a plurality of subblocks, of the second bit sequence, which are rearranged based on the interleaving pattern, and wherein a number of the plurality of subblocks is 32. 11. The apparatus of claim 9, wherein the interleaving pattern is determined based on a partial order. 12. The apparatus of claim 9, wherein the second bit sequence includes one or more bit, to be rated matched, set as 0. 13. The apparatus of claim 9, wherein in case that the length of the rate matching output sequence is shorter than the length of the second bit sequence, one of the puncturing or the shortening is determined as the rate matching based on a code rate which is determined based on the length of the first bit sequence and the length of the rate matching output sequence, and wherein in case that the length of the rate matching output sequence is longer than the length of the second bit sequence, the repetition is determined as the rate matching. 14. The apparatus of claim 9, wherein to perform the rate matching, the controller is further configured to: store the third bit sequence in a circular buffer, and perform the puncturing of a former portion of bits in the third bit sequence, and wherein a length of the former portion of the bits is determined by subtracting the length of the rate matching output sequence from the length of the second bit sequence. 15. The apparatus of claim 9, wherein to perform the rate matching, the controller is further configured to: store the third bit sequence in a circular buffer, and perform the shortening of a latter portion of bits of the third bit sequence, and wherein a length of the latter portion of the bits is determined by subtracting the length of the rate matching output sequence from the length of the second bit sequence. 16. The apparatus of claim 9, wherein to perform the rate matching, the controller is further configured to: store the third bit sequence in a circular buffer, and perform the repetition of bits in the third bit sequence, and wherein a length of the bits to be repeated is determined by subtracting the length of the second bit sequence from the length of the rate matching output sequence.
1. A method using a polar code performed by a transmitter in a communication system, the method comprising: identifying a second bit sequence by encoding a first bit sequence with the polar code, the first bit sequence comprising information to be transmitted; identifying a plurality of sub-blocks based on the second bit sequence; and performing an interleaving on the plurality of sub-blocks based on an interleaving pattern, wherein a number of the plurality of sub-blocks is 32, and wherein the interleaving pattern is {0, 1, 2, 4, 3, 5, 6, 7, 8, 16, 9, 17, 10, 18, 11, 19, 12, 20, 13, 21, 14, 22, 15, 23, 24, 25, 26, 28, 27, 29, 30, 31}.
2. The method of claim 1, further comprising: generating a third bit sequence by performing a rate-matching of the interleaved second bit sequence; and transmitting, to a receiver, the third bit sequence.
3. The method of claim 2, further comprising: determining a length of the second bit sequence as a power of 2, based on a length of the first bit sequence and a length of the third bit sequence, wherein in case that the length of the third bit sequence is shorter than the length of the second bit sequence, one of a puncturing or a shortening is determined to be used for the rate-matching based on a code rate which is determined based on the length of the first bit sequence and the length of the third bit sequence, and wherein in case that the length of the third bit sequence is longer than the length of the second bit sequence, a repetition is determined to be used for the rate-matching.
4. The method of claim 3, wherein the identifying of the second bit sequence comprises: identifying positions of bits to be punctured in case that the puncturing is determined to be used; and setting the bits to be punctured as 0.
5. The method of claim 3, wherein the identifying of the second bit sequence comprises: identifying positions of bits to be shortened in case that the shortening is determined to be used; and setting the bits to be shortened as 0.
6. The method of claim 3, wherein in case that the code rate is smaller than a threshold value, the puncturing is determined to be used for the rate-matching.
7. The method of claim 3, wherein in case that the code rate is greater than a threshold value, the shortening is determined to be used for the rate-matching.
8. The method of claim 3, wherein the generating of the third bit sequence comprises: storing the interleaved second bit sequence in a circular buffer; and performing the puncturing of a former portion of bits in the interleaved second bit sequence, in case that the puncturing is determined to be used, and wherein a length of the former portion of the bits is determined by subtracting the length of the third bit sequence from the length of the second bit sequence.
9. The method of claim 3, wherein the generating of the third bit sequence comprises: storing the interleaved second bit sequence in a circular buffer; and performing the shortening of a latter portion of bits of the interleaved second bit sequence, in case that the shortening is determined to be used, and wherein a length of the latter portion of the bits is determined by subtracting the length of the third bit sequence from the length of the second bit sequence.
10. The method of claim 3, wherein the generating of the third bit sequence comprises: storing the interleaved second bit sequence in a circular buffer; and performing the repetition of bits in the interleaved second bit sequence, in case that the repetition is determined to be used, and wherein a length of the bits to be repeated is determined by subtracting the length of the second bit sequence from the length of the third bit sequence.
11. An apparatus for transmitting information using a polar code, the apparatus comprising: a transceiver; and at least one processor configured to: identify a second bit sequence by encoding a first bit sequence with the polar code, the first bit sequence comprising information to be transmitted, divide the second bit sequence into a plurality of sub-blocks, perform an interleaving on the plurality of sub-blocks of the second bit sequence based on an interleaving pattern, generate a third bit sequence by performing a rate-matching of the interleaved second bit sequence, and transmit, to a receiver via the transceiver, the third bit sequence, wherein a number of the plurality of sub-blocks is 32, and wherein the interleaving pattern is {0, 1, 2, 4, 3, 5, 6, 7, 8, 16, 9, 17, 10, 18, 11, 19, 12, 20, 13, 21, 14, 22, 15, 23, 24, 25, 26, 28, 27, 29, 30, 31}.
12. The apparatus of claim 11, wherein the at least one processor is further configured to: generate a third bit sequence by performing a rate-matching of the interleaved second bit sequenced, and transmit, to a receiver, the third bit sequence.
13. The apparatus of claim 12, wherein the at least one processor is further configured to determine a length of the second bit sequence as a power of 2, based on a length of the first bit sequence and a length of the third bit sequence, wherein in case that the length of the third bit sequence is shorter than the length of the second bit sequence, one of a puncturing or a shortening is determined to be used for the rate-matching based on a code rate which is determined based on the length of the first bit sequence and the length of the third bit sequence, and wherein in case that the length of the third bit sequence is longer than the length of the second bit sequence, a repetition is determined to be used for the rate-matching.
14. The apparatus of claim 13, wherein, to identify the second bit sequence, the at least one processor is configured to: identify positions of bits to be punctured in case that the puncturing is determined to be used, and set the bits to be punctured as 0.
15. The apparatus of claim 13, wherein, to identify of the second bit sequence, the at least one processor is configured to: identify positions of bits to be shortened in case that the shortening is determined to be used, and set the bits to be shortened as 0.
16. The apparatus of claim 13, wherein in case that the code rate is smaller than a threshold value, the puncturing is determined to be used for the rate-matching.
17. The apparatus of claim 13, wherein in case that the code rate is greater than a threshold value, the shortening is determined to be used for the rate-matching.
18. The apparatus of claim 13, wherein, to generate the third bit sequence, the at least one processor is further configured to: store the interleaved second bit sequence in a circular buffer, and perform the puncturing of a former portion of bits in the interleaved second bit sequence, in case that the puncturing is determined to be used, and wherein a length of the former portion of the bits is determined by subtracting the length of the third bit sequence from the length of the second bit sequence.
19. The apparatus of claim 13, wherein, to generate the third bit sequence, the at least one processor is further configured to: store the interleaved second bit sequence in a circular buffer, and perform the shortening of a latter portion of bits of the interleaved second bit sequence, in case that the shortening is determined to be used, and wherein a length of the latter portion of the bits is determined by subtracting the length of the third bit sequence from the length of the second bit sequence.
20. The apparatus of claim 13, wherein, to generate of the third bit sequence, the at least one processor is further configured to: store the interleaved second bit sequence in a circular buffer; and perform the repetition of bits in the interleaved second bit sequence, in case that the repetition is determined to be used, and wherein a length of the bits to be repeated is determined by subtracting the length of the second bit sequence from the length of the third bit sequence.
21. A method using a polar code performed by a receiver, the method comprising: receiving a bit sequence; de-rate-matching the received bit sequence based on a length of the received bit sequence and a length of information bits; de-interleaving the de-rate-matched bit sequence based on an interleaving pattern; and decoding using the polar code on the de-interleaved bit sequence to obtain the information bits, wherein the interleaving pattern is {0, 1, 2, 4, 3, 5, 6, 7, 8, 16, 9, 17, 10, 18, 11, 19, 12, 20, 13, 21, 14, 22, 15, 23, 24, 25, 26, 28, 27, 29, 30, 31}.
22. An apparatus for receiving information using a polar code, the apparatus comprising: a transceiver; and at least one processor is configured to: receive, from a transmitter via the transceiver, a bit sequence, de-rate-match the received bit sequence based on a length of the received bit sequence and a length of information bits, de-interleave the de-rate-matched bit sequence based on an interleaving pattern, and decode using the polar code on the de-interleaved bit sequence to obtain the information bits, wherein the interleaving pattern is {0, 1, 2, 4, 3, 5, 6, 7, 8, 16, 9, 17, 10, 18, 11, 19, 12, 20, 13, 21, 14, 22, 15, 23, 24, 25, 26, 28, 27, 29, 30, 31}.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        8/29/2022